Case 2:18-cv-00819-KAM-ST Document 44 Filed 10/29/20 Page 1 of 1 PageID #: 137


                                            CIVIL MINUTE ENTRY


BEFORE:                               MAGISTRATE JUDGE STEVEN L. TISCIONE


DATE:                                 October 29, 2020


TIME:                                 12:00 P.M.


DOCKET NUMBER(S):                     CV-18-819 (KAM)


NAME OF CASE(S):                      BESEDIN -V- COUNTY OF NASSAU ET AL,



FOR PLAINTIFF(S):                     Brewington



FOR DEFENDANT(S):                     Reissman



NEXT CONFERENCE(S):                   See rulings below



FTR/COURT REPORTER:                   N/A

RULINGS FROM SETTLEMENT CONFERENCE:

Settlement discussions were held but the parties were unable to reach a disposition at this time. Parties shall confer and
submit a proposed schedule for remaining discovery by November 6, 2020.
